Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1 and 11, the closest prior art of record, Song et al. (U.S. Pub. No. 2013/0237862) (previously cited) in view of Sharp (JP 2013123495) (previously cited) Sims et al. (U.S. Pub. No. 2007/0293781) (previously cited) fails to disclose “determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the timing of the abnormal lung sounds in the inhalation-exhalation cycle and the location of the abnormal lung sounds in the inhalation-exhalation cycle, and detecting a cardiac and/or respiratory disease of the subject based on the determined abnormal lung sound characteristics, the determined breathing characteristics and the determined phase of the abnormal lung sounds in the inhalation-exhalation cycle”, in combination with the other claimed elements. While Song discloses determining abnormal lung sounds and identifying or detecting cardiac and/or respiratory diseases or disorders based on the detected lung sounds and specifically looks at the location in which the abnormal sounds occur, Song, Sharp and Sims fail to specifically point to or identify the temporal location or identifiable point within the inhalation-exhalation cycle, in which the abnormal lung sound occurs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791